Exhibit 99 NEWS RELEASE Contact: William J. Small Chairman, President and CEO (419) 782-5015 bsmall@first-fed.com For Immediate Release FIRST DEFIANCE ANNOUNCES 2008 THIRD QUARTER EARNINGS · GAAP EPS of $0.04 per share for 2008 third quarter · Provision for Loan Losses increases in difficult credit environment · Other-Than-Temporary Impairment of $2.1 million recognized on certain investment securities · Net Interest Income increased by $4.3 million or 36% over 2007 third quarter · Net Interest Margin up 34 basis points from 2007 third quarter; but off slightly from 2008 second quarter DEFIANCE, OHIO (October 20, 2008) – First Defiance Financial Corp. (NASDAQ: FDEF) today announced that net income for its third quarter ended September 30, 2008 totaled $322,000, or $0.04 per diluted share, compared to $3.1 million or $0.44 per diluted share for the quarter ended September 30, 2007. For the nine month period ended September 30, 2008, First Defiance earned $6.5 million or $0.83 per diluted share compared to $10.3 million or $1.44 per diluted share for the nine month period ended September 30, 2007. The 2008 nine month results included $1.0 million of acquisition-related charges associated with the March 14, 2008 acquisition of Pavilion Bancorp of Adrian, Michigan (Pavilion) and its subsidiary the Bank of Lenawee. Excluding the after-tax impact of those charges, First Defiance had earnings of $7.1 million, or $0.91 per diluted share for the nine-months ended September 30, 2008. Loan Loss Provision, Investment Portfolio Write-Downs Lead to Lower Results for
